PER CURIAM.
The appellant, John J. Kearney, appeals from a final decree validating utility sewer revenue bonds and sewer improvement bonds of the City of Fort Pierce.
We have carefully considered the briefs and record and heard argument of the parties and find appellant’s contentions to be without merit. All requirements and conditions precedent of the Constitution and Laws of the State of Florida and of the Charter, ordinances and proceedings of the City of Fort Pierce, Florida, pertaining to the issuance of both issues of the bonds have been fulfilled.
The final decree is affirmed.
THOMAS, Acting C. J., ROBERTS, DREW and CALDWELL, JJ., and SACK, Circuit Judge, concur.